II
I    Appeal of --
                    ARMED SERVICES BOARD OF CONTRACT APPEALS

                                                  )
                                                  )
     Kabul River Construction & Logistics Co.     )      ASBCA No. 61644
                                                  )
     Under Contract No. W5K9UR-l l-P-4006         )

     APPEARANCE FOR THE APPELLANT:                       KRCC Administration

     APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                          Army Chief Trial Attorney
                                                         Evan C. Williams, Esq.
                                                          Trial Attorney

                                     ORDER OF DISMISSAL

             After receiving a notice of appeal from Kabul River Construction & Logistics Co.,
     sent from krcc.company@gmail.com, and signed "KRCC Administration," the Board
     docketed the appeal on June 12, 2018. By Order dated June 14, 2018, the Board directed
     appellant to show that its representative meets the requirements of Board Rule 15(a)
     within 14 days of the date of the Order. No response was received by the Board.

            By Order dated July 11, 2018, the Board again directed appellant to show that it is
     represented by a person meeting the criteria of Board Rule 15(a). The July 11, 2018
     Order stated that if appellant did not comply with the Order by July 30, 2018, the Board
     may dismiss the appeal without further notice to the parties. The Board has received no
     response from appellant.

            Without a representative meeting the requirements of Board Rule l 5(a), the Board
     is unable to proceed. The appeal is dismissed.

           Dated: August 17, 2018




                                                       RIC~CKLEFORD
                                                       Administrative Judge
                                                       Acting Chairman
                                                       Armed Services Board
                                                       of Contract Appeals
     (Signatures continued)
 I concur                                         I concur

                                                  (\~   _;
                                                  ~ I


                                                  CHRIS
 Administrat ve Judge                             Administrative ' udge
 Acting Vice Chairman                             Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61644, Appeal of Kabul River
Construction & Logistics Co., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2